Beckworth, Judge:
Counsel have submitted this case for decision on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and checked with his initials GS by Import Specialist George Santucci on the invoice covered by the protest listed above, assessed with duty at the rate of 25% P.er centum ad valorem under the provisions of Paragraph 316., Tariff Act of 1930 as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, as tungsten articles or wares not specially provided for whether partly or wholly manufactured, consist of tungsten wire filaments, or coils, and exciters exclusively used and dedicated for use as parts of electric light bulbs, necessary for the functioning of said light bulbs, and as such, are articles suitable for controlling, distributing, modifying, producing or rectifying electrical energy for which the rate of duty is 15 per centum ad valorem under the provisions of Paragraph 353, Tariff Act of 1930 as modified by the General Agreement on Tariffs and Trade, T.D. 51802.
IT IS FURTHER STIPULATED AND AGREED that the protest enumerated above be submitted for decision on the basis of this stipulation, the protest being limited to the items marked “A”.
In view of this stipulation, which is accepted as an agreed statement of fact, we hold that the merchandise, represented by the items marked with the letter “A” and with the initials of the import specialist on the invoice covered by the protest herein, is properly dutiable at 15 per centum ad valorem under paragraph 353 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, *13282 Treas. Dec 305, T.D. 51802, as articles suitable for producing, rectifying, modifying, controlling or distributing electrical energy.
To that extent, the protest is sustained. As to all other claims, it is overruled. Judgment will be entered accordingly.